Citation Nr: 1737516	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-29 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

3.  Entitlement to service connection for a bilateral leg condition.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps from January 1973 to January 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia (Agency of Original Jurisdiction (AOJ)).  In the March 2012 rating decision, the AOJ denied the Veteran's service connection claim for a bilateral leg condition.  In the December 2012 rating decision, the AOJ denied the Veteran's service connection claim for PTSD.  The Veteran disagreed with the decisions and timely appealed.

The Veteran provided testimony before the undersigned Veterans Law Judge at a hearing in February 2017.  A transcript of the hearing has been associated with the claims folder.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and a bilateral leg condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed February 2010 rating decision, the AOJ denied the Veteran's claim of entitlement of service connection for PTSD on the basis that the Veteran did not have a valid PTSD diagnosis or a confirmed service stressor.

2.  The evidence associated with the claims file subsequent to the AOJ's February 2010 denial of his PTSD service connection claim is new and material as it includes current records of treatment for PTSD symptoms related to military trauma, and raises a reasonable possibility of substantiating the claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The February 2010 rating decision denying service connection for PTSD is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen the claim for service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

The Veteran seeks to establish service connection for an acquired psychiatric disorder, to include PTSD.  Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active service.  38 U.S.C.A. § 1110.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Under the applicable provisions, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence which relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If it is determined that new and material evidence has been received, the claim must be reopened.  VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

The Board must presume the credibility of evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

PTSD

The Veteran claimed service connection for PTSD in December 2009.  In February 2010, upon consideration of the Veteran's service treatment records and post-service treatment records from April 2008 through December 2009, the AOJ denied the Veteran's claim, reasoning that the claims file did not show evidence of a current diagnosis of PTSD or a confirmed service stressor.  The Veteran did not submit a notice of disagreement, or new and material evidence, within one year of notice of the denial.  That decision, therefore, is final.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2009).

Since that time, treatment records have been associated with the Veteran's claims file, indicating that he receives treatment for PTSD symptoms related to military trauma.  Additionally, the claims file contains lay statements of the Veteran concerning in-service incidents; and lay statements of the Veteran's family members concerning his psychiatric condition shortly after his separation from military service.  The evidence is new, as it was not of record at the time of the 2010 denial.  It is also material in that it concerns the previously missing elements of service connection: a current disability and evidence of incurrence of a disease or injury in service.  The claim for service connection for PTSD is reopened.  See 38 C.F.R. §§ 3.156(a), 3.304(f); Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low" and in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement).


ORDER

The claim for entitlement to service connection for PTSD is reopened.  To this extent only, the appeal is granted.


REMAND

The Veteran appeals the denial of service connection for an acquired psychiatric disorder, to include PTSD, and a bilateral leg condition.

With respect to the claim for an acquired psychiatric disorder, to include PTSD, the Veteran indicated that he witnessed his bunkmate become sick during training and was later told that the bunkmate died.  The Veteran further stated that training instructors physically abused him and fellow Marines during boot camp.  He also detailed an incident at an enlisted men's club, at Twentynine Palms Marine Corps Base, in which he witnessed a Marine stab another Marine in the throat with a metal comb.  

The Veteran also asserts that his stressors must be viewed in the context of strained racial relations and refers to the racial riots aboard the U.S.S. Kitty Hawk and a racial mutiny aboard the U.S.S. Constellation as a reference point for the racial environment at that time.  The Board takes judicial notice that racially involved incidents occurred on both ships in October 1972.  https://en.wikipedia.org/wiki/USS_Kitty_Hawk_riot; https://en.wikipedia.org/wiki/USS_Constellation_(CV-64).  

The Board first notes that the Veteran reports PTSD due to personal assault which involves special notice and evidentiary considerations.  Patton v. West, 12 Vet. App. 272 (1999).  PTSD based on a personal assault in service permits evidence from sources other than a veteran's service records which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  The record does not reflect that the Veteran has been provided proper notice for this aspect of the claim.

Post-service VA mental health treatment records indicate the Veteran has been diagnosed with major depressive disorder and receives treatment for PTSD symptoms related to military trauma.

Regarding the claim for a bilateral leg condition, February and March 1973 service treatment records note complaints of bilateral leg pain.  Additionally, March 1974 service treatment records indicate the Veteran twisted his left knee and was diagnosed with a possible strain.  Post-service VA treatment records reflect treatment for bilateral leg muscle spasms and knee pain.

To date, the Veteran has not been afforded a VA examination in relation to his claims.  In light of the Veteran's contentions, lay statements, and treatment records, the Board finds VA examination is needed.  Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to this claim and to ensure full compliance with due process requirements, a remand is necessary for the above issue.

Additionally, the Veteran submitted a statement indicating he was granted Social Security Administration (SSA) disability benefits in 2004.  The claims file does not contain any SSA records and does not indicate that VA has attempted to obtain relevant SSA records.  Upon remand, any available SSA records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice regarding a PTSD claim based upon personal assault.

2.  Associate with the claims folder all outstanding VA treatment records since January 2015.

3.  Request from SSA copies of documents, including medical records and any decisions, issued in connection with the Veteran's claim for benefits.  All attempts to obtain records should be documented in the claims folder.

4.  Afford an appropriate VA examination to determine the nature and etiology of the Veteran's psychiatric disorder(s).  The examiner should provide all diagnoses and opinions according to DSM-IV criteria and not DSM-V criteria.

Following examination and a review of the record, the VA examiner is asked to furnish an opinion with respect to the following:

a)  Identify all acquired psychiatric disorder(s) in accordance with DSM-IV criteria.

If the examiner determines that the Veteran does not meet the DSM-IV criteria for a diagnosis of any acquired psychiatric disorder, he or she should reconcile such findings with the Veteran's treatment history, to include diagnosis of major depressive disorder and treatment for PTSD symptoms related to military trauma and explain whether those diagnoses were incorrect.

b)  Then, with regard to each such diagnosed disorder other than PTSD since service (even if currently asymptomatic), the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such acquired psychiatric disorder had its onset during, or is otherwise related to, the Veteran's active military service.  

In so doing, the examiner should accept the Veteran's description of strained racial relations being present at the time of his service.  See generally https://en.wikipedia.org/wiki/USS_Kitty_Hawk_riot; https://en.wikipedia.org/wiki/USS_Constellation_(CV-64).  

If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s).  

For any stressor found productive of PTSD which is based on personal assault to the Veteran himself, the examiner should provide opinion as to whether it is at least as likely as not (i.e., 50 percent or more probable) the Veteran exhibited any behavioral changes during service or after service that are reflective of the occurrence of personal trauma during service?  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

In offering any opinion, the examiner should consider the full record, to include the Veteran's lay statements regarding the onset of his acquired psychiatric disorder and continuity of symptomatology, as well as the medical records.  A complete rationale must be given for each opinion expressed.

5.  If PTSD is diagnosed, conduct any appropriate development to corroborate the claimed stressor(s).  Please note that the Veteran provided additional details of the timeline for his claimed stressors at the February 2017 hearing.

6.  Afford an appropriate VA examination to determine the nature and etiology of the Veteran's bilateral leg condition.  

Upon review of the claims file and examination of the Veteran, the examiner should respond to the following:

a) Identify the current diagnosis, or diagnoses, which account for the Veteran's reported bilateral leg symptoms, if any, including a potential diagnosis of shin splints;

b) Is it at least as likely as not (i.e. a 50 percent probability or greater) that any current right and/or left leg condition had its onset in or is etiologically related to his period of service?

The examiner should provide a complete rationale for any opinions rendered.  The examiner should consider the February and March 1973 service treatment records noting complaints of bilateral leg pain, the March 1974 service treatment records indicating the Veteran twisted his left knee and was diagnosed with a possible strain, post-service VA treatment records reflecting treatment for bilateral leg muscle spasms and knee pain, and the Veteran's February 2017 testimony as well as his reference in the record to shin splints.

7.  Upon completion of all development, readjudicate the claims.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and provide the Veteran and his representative an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


